Title: From George Washington to Robert R. Livingston, 19 March 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Newburgh 19th March 1783
                        
                        I am much obliged to you for your letter of the 12th and for the enclosures—The early communication of such
                            important occurrances rendered the favor double acceptable—Would to God the Articles for a general pacification were as
                            well advanced as those between America and Great Britain but I am not with out fears that that event is at a greater
                            distance than the sanguine one I imagine.
                        The policy of G. Britain now, if I have formed a right judgment, is to sooth America as much as possible in
                            order to weaken the band and make her uneasy under the Alliance if the policy, or situation of France with respect to the
                            other Belligerent powers renders it necessary to continue the War another Campaign. This, or some Manoeuvre which may be
                            performed with safety during the equipment of the Fleet at Cadiz must undoubtedly, be the cause of the present
                            procrastination of the Negociations at Paris.
                        What the final issue of them may be, Heaven knows—such an avidity appears among our People to make money—and
                            so feeble the reins of Government (where there is an attempt to exercise them) to restrain the illicit &
                            pernicious entercourse of Trade with the enemy at New York that the fence between them and us is entirely broken down and
                            nothing but an Army quite sufficient to form a close investiture of that place can repair it. Five such Armies as I
                            command would be incompetent—employed in any other way.
                        The Boats which have been Commissioned to obstruct this trade, are instrumental in carrying it on—and have
                            been caught in the Act—as many other Trading parties also have been by the Guards & Patroles I keep for this
                            purpose, but it avails nothing—for, by Hook, or by Crook—they are certain of acquittal. In truth, I am quite discouraged
                            and have nothing left but to lament the want of virtue & depravity of my Countrymen.
                        The insidious attempt which has been made to disturb the Peace of this Army and to sow the Seeds of distrust
                            between Civil & Military powers of; and the proceedings consequent thereupon; having been sent to Congress (where
                            you will have an oppertunity of seeing them) I shall add nothing on that head, but a wish that the propriety of early
                            decision may strike that Honble body as sensibly as I feel it.
                        Your Packet for Govr Clinton was forwarded in the moment of my receiving it. I have the honor to be Dr Sir Yr
                            Most Obedt & Obligd Ser.
                        
                            Go: Washington
                        
                    